*787The trial of the action is imminent. Plaintiff therefore has conceded that any review of the temporary alimony award is academic. However, the amount of the permanent alimony award, if any, should be fixed on the basis of the evidence adduced at the trial, without regard to the provisions of this temporary alimony order as a precedent. With respect to the counsel fee awarded, in our opinion it is excessive: (a) because the complaint does not state the type of matrimonial action in which counsel fees may be allowed (Civ. Prac. Act, § 1169); and (b) because defendant is entitled to a counsel fee only for the prosecution of her counterclaim. In any event, defendant has been given permission to apply to the trial court for the allowance of an additional fee. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.